DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 1, the claim states “using a crimping device comprising of, initially balanced internal pressure and external gas or fluid pressure to crimp/compress/shorten bellow to desired length while maintain bellow element/convolution geometry by providing internal convolution surface support by applying internal pressure against externally applied pressure” this renders the claim indefinite since it is unclear what structure the device is constructed of. Specifically the limitation appears to set forth the function of the crimping device however the use of the phrase “comprising of” implies the limitations are intending to define the crimping device, however there is an absence of any defining structure to the crimping device. 
The claim states “applying internal pressure and external pressure simultaneously, to 500 PSA depending on bellow material, shape and size again bellow which keeps said bellow pressure balanced from inside and outside”, this renders the claim indefinite since the preamble sets forth “initially balanced internal pressure and external gas or fluid pressure”, therefore it is unclear if the applying step is intending to set forth how the initially balanced pressure is achieved or if the applying step is referring to internal and external pressures that are different from those set forth in the preamble. 
The claim states “to 500 PSI depending on bellow material, size and shape” in line 8, “to 5000 PSI depending on bellow material, size and shape” in ling 12, and “of 500 PSI, depending on bellow material size and shape” in line 18, it is unclear if these limitations are intending to set forth the pressure is up to 500/5000 PSI depending on the bellow material, size and shape, or if the limitation setting forth that the pressure is set to 500/5000 PSI even though bellow material, size and shape can be different? Clarification and/or correction is required.
The claim states “until bellow is compressed to desired length (LC), wherein differential pressure between external and internal pressure compress/shorten bellow from length (LC) to desired length (L)”, this renders the claim indefinite since the reference numeral ‘LC’ is used to designate the desired length and the length that are defined within the claim as two different structural states of the bellow. 
The claim states “wherein the bellow partially spring back from length to desired length”, this renders the claim indefinite since it is unclear how the bellow is to spring back to the desired length when the step prior sets forth that bellow has been compressed to the desired length, i.e. how is the bellow able to spring back to a desired length when it is already at the desired length due to the compressing/shortening. Additionally, it is unclear how it can partially spring back to a length, either the bellow is of a certain length or not but is it unclear how it can partially be a length. Clarification and/or correction is required.
	With regards to claim 2, the claim states “wherein the bellow is not welded/soldered against mating parts that comprises: housing item, bellow constraining members, a slidable internal guide item, an upper adapter item, and slidable rod item sealing members inform of O-rings items, adjustable bellow travel constraining members, travel limiter item and jam nut item”, it is unclear if this listing of structure is intending to define the mating parts or if the structural listing is intending to define the crimping device. It is noted that should the structural listing intend to define the mating parts, the claim fails to positively recite the mating parts as being a structural element of the crimping device. 
	The claim lack any mechanical cooperation between the elements, they are merely a listing of structure. Accordingly it is unclear what the scope of the protection sought is intended, for example the claim sets forth a slidable internal guide item (3) and an upper adapter item (4) in the initial listing of structure and then appears to remove the slidable internal guide item and the upper adapter item to be replaced with actual value parts. Therefore it is unclear what structure is encompassed within the crimping device.
	The claim states “the steps (a) to (d) of claim 1 are performed in same order”, this renders the claim indefinite since it appears to be further defining the method, however the preamble of the claim sets forth the claim is directed to an apparatus, i.e. crimping device. It is noted that patentability of an apparatus is determined based on recited structure and not functional recitations. It is further noted that that a single claim cannot encompass therein two statutory categories, in this case the claims appear to be encompassing both a method and an apparatus within a single claim. 
	The claim states “the crimping device using method of claim 1”, this renders the claim indefinite since the limitation appears to be setting forth a method step of using the crimping device of the claim to perform the method of claim 1 within an apparatus claim. It is further noted that should the claim intend to be a method claim, a step of using will still render the claim indefinite since it fails to set forth how the crimping device is used to perform the method. 
	The claim states “maintained at 500 PSI depending on bellows material, shape and size”, it is unclear if this limitation is intending to set forth the pressure is maintained up to 500 PSI depending on the bellow material, shape and size or if the limitation is intending to set forth that the pressure is always maintained at 500 PSI in which case this would eliminate any dependency on the bellow material, shape and size. Clarification and/or correction is required.
	Examiner notes that no art has been applied to claims 1 and 2 because “where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art” [see MPEP 2173.06.II].
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In this case, the claim fails to include all the limitations of the claim from upon which it depends since the preamble of claim 2 is directed to the crimping device of claim 1 yet claim 1 is directed to a method for bellow crimping/compressing/shortening. Therefore it would appear that claim 2 fails to include all the method limitations of claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Response to Arguments
Applicant's arguments filed September 14, 2022 have been fully considered but they are not persuasive. The amendments to the claims fail to address all the indefiniteness rejections previously set forth and additionally have created new indefiniteness rejections as set forth above. Therefore the indefiniteness rejections of claims 1 and 2 are maintained. 
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2001/0039822 to Minamidate et al and US 6,564,606 to Okada et al disclose methods and devices for compressing a bellow.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Debra Sullivan whose telephone number is (571)272-1904.  The examiner can normally be reached Monday-Friday 8am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Debra M Sullivan/
Primary Examiner, Art Unit 3725